
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4072
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To require that certain Federal job
		  training and career education programs give priority to programs that provide
		  an industry-recognized and nationally portable credential.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Efficiency and
			 Retraining Investment Collaboration Achievement Works Act
			 or the AMERICA Works
			 Act.
		2.Industry-recognized
			 and nationally portable credentials for job training programs
			(a)Workforce
			 Investment Act of 1998
				(1)General
			 employment and training activitiesSection 134(d)(4)(F) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended
			 by adding at the end the following:
					
						(iv)Priority for
				programs that provide an industry-Recognized and nationally portable
				credentialIn selecting and
				approving training services, or programs of training services, under this
				section, a one-stop operator and employees of a one-stop center referred to in
				subsection (c) shall give priority consideration to services and programs
				(approved by the appropriate State agency and local board in conjunction with
				section 122) that lead to a credential that is in high demand in the local area
				served and listed in the registry described in section 3(b) of the AMERICA
				Works
				Act.
						.
				(2)Youth
			 activitiesSection
			 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2854(c)(1)(C)) is amended—
					(A)by redesignating clauses (ii) through (iv)
			 as clauses (iii) through (v), respectively; and
					(B)inserting after clause (i) the
			 following:
						
							(ii)training (with priority consideration given
				to programs that lead to a credential that is in high demand in the local area
				served and listed in the registry described in section 3(b) of the AMERICA
				Works Act, if the local board determines that such programs are available and
				appropriate);
							.
					(b)Career and
			 technical education
				(1)State
			 planSection 122(c)(1)(B) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)) is amended
			 by striking the semicolon at the end and inserting the
			 following:
					
						and, with respect to programs of
			 study leading to an industry-recognized credential or certificate, will give
			 priority consideration to programs of study that—(i)lead to an
				appropriate (as determined by the eligible agency) skills credential (which may
				be a certificate) that is in high demand in the area served and listed in the
				registry described in section 3(b) of the AMERICA Works Act; and
						(ii)may provide a
				basis for additional credentials, certificates, or
				degrees;
						.
				(2)Use of local
			 fundsSection 134(b) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2354(b)) is
			 amended—
					(A)in paragraph (11),
			 by striking ; and and inserting a semicolon;
					(B)in paragraph
			 (12)(B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(13)describe the
				career and technical education activities supporting the attainment of
				industry-recognized credentials or certificates, and how the eligible
				recipient, in selecting such activities, gave priority consideration to
				activities supporting high-demand registry skill credentials described in
				section
				122(c)(1)(B)(i).
							.
					(3)Tech-prep
			 programsSection 203(c)(2)(E) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2373(c)(2)(E)) is amended
			 by striking industry-recognized credential, a certificate, and
			 inserting industry-recognized credential or certificate (such as a
			 high-demand registry skill credential described in section
			 122(c)(1)(B)(i)),.
				3.Skill credential
			 registry
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 provisionThe term covered provision means any of
			 sections 129 and 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2854,
			 2864) and section 122(c)(1)(B) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)).
				(2)Industry-recognizedThe
			 term industry-recognized, used with respect to a credential, means
			 a credential that—
					(A)is sought or
			 accepted by companies within the industry sector involved as recognized,
			 preferred, or required for recruitment, screening, or hiring; and
					(B)is endorsed by a
			 nationally recognized trade association or organization representing a
			 significant part of the industry sector.
					(3)Nationally
			 portableThe term nationally portable, used with
			 respect to a credential, means a credential that is sought or accepted by
			 companies within the industry sector involved, across multiple States, as
			 recognized, preferred, or required for recruitment, screening, or
			 hiring.
				(4)Workforce
			 investment activitiesThe term workforce investment
			 activities has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).
				(b)Registry
				(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary of Labor (referred to in this section as the
			 Secretary) shall create a registry of skill credentials (which
			 may be certificates), for purposes of enabling programs that lead to such a
			 credential to receive priority under a covered provision.
				(2)RegistryThe
			 Secretary shall—
					(A)list the
			 credential in the registry if the credential is required by Federal or State
			 law for an occupation (such as a credential required by a State law regarding
			 qualifications for a health care occupation);
					(B)list the
			 credential in the registry if the credential is a credential from the
			 Manufacturing Institute-Endorsed Manufacturing Skills Certification System;
			 and
					(C)list the
			 credential, and list an updated credential, in the registry if the credential
			 involved is an industry-recognized, nationally portable credential that is
			 consistent with the Secretary’s established industry competency models and is
			 consistently updated through third party validation to reflect changing
			 industry competencies.
					(c)Rule of
			 constructionNothing in this Act shall be construed to require an
			 entity with responsibility for selecting or approving an education, training,
			 or workforce investment activities program with regard to a covered provision,
			 to select a program with a credential listed in the registry described in
			 subsection (b).
			4.Effective
			 DateThis Act, and the
			 amendments made by this Act, take effect 120 days after the date of enactment
			 of this Act.
		
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
